


Exhibit 10.264

 

PROMISSORY NOTE

 

U.S. $16,500,000.00

December 28, 2012

 

FOR VALUE RECEIVED, WOODLAND HILLS HC PROPERTY HOLDINGS, LLC, NORTHRIDGE HC&R
PROPERTY HOLDINGS, LLC, APH&R PROPERTY HOLDINGS, LLC, WOODLAND HILLS HC NURSING,
LLC, NORTHRIDGE HC&R NURSING, LLC, APH&R NURSING, LLC, each a Georgia limited
liability company having an address at 1145 Hembree Road, Roswell, Georgia 
30076, Attn: Chief Financial Officer (each a “Borrower,” and together,
“Borrowers”), jointly and severally, hereby promise to pay to the order of
KEYBANK NATIONAL ASSOCIATION, a national banking association (“Lender”) having
an address at 4910 Tiedeman Road, 3rd Floor, Brooklyn, Ohio 44144, the principal
sum of SIXTEEN MILLION FIVE HUNDRED THOUSAND AND 00/100 Dollars
($16,500,000.00), and interest from the date hereof on the balance of principal
from time to time outstanding, in United States currency, at the rates and at
the times hereinafter described.

 

This Note is issued by Borrowers pursuant to that certain Secured Loan Agreement
dated as of the date hereof (as the same may be amended, supplemented, extended,
renewed, restated or replaced from time to time, the “Loan Agreement”) entered
into among between Lender and Borrowers.  This Note evidences the Loan made by
Lender to Borrowers pursuant to the Loan Agreement.  Payment of this Note is
governed by the Loan Agreement, the terms of which are incorporated herein by
express reference as if fully set forth herein.  Capitalized terms used and not
otherwise defined herein shall have the meanings given to them in the Loan
Agreement.

 

1.             Interest.  The principal amount hereof outstanding from time to
time shall bear interest until paid in full at the Applicable Rate, or under the
circumstances provided in Paragraph 5(a) of this Note, at the Default Rate.

 

2.             Monthly Payments.  Interest only shall be payable in arrears on
the first (1st) day of each calendar month after the date hereof, commencing on
February 1, 2013, up to and including the Maturity Date in the amount of all
interest accrued during the immediately preceding calendar month.  All payments
on account of the indebtedness evidenced by this Note shall be made to Lender
not later than 11:00 a.m. Cleveland, Ohio time on the day when due in lawful
money of the United States and shall be first applied to late charges, costs of
collection or enforcement and other similar amounts due, if any, under this Note
and any of the other Loan Documents, then to interest due and payable hereunder
and the remainder to principal due and payable hereunder.

 

3.             Prepayment.  The principal amount hereof is subject to optional
and mandatory prepayment as and to the extent provided in the Loan Agreement.

 

4.             Maturity Date.  The indebtedness evidenced hereby shall mature on
the Maturity Date.  On the Maturity Date, the entire outstanding principal
balance hereof, together

 

1

--------------------------------------------------------------------------------


 

with accrued and unpaid interest and all other sums evidenced by this Note,
shall, if not sooner paid, become due and payable.

 

5.             General Provisions.

 

(a)           Regardless of whether an Adjusted LIBOR Rate would otherwise then
be in effect, in the event (i) the principal balance hereof is not paid when due
whether by acceleration or upon the Maturity Date or (ii) an Event of Default
exists, then the principal balance hereof shall, at Lender’s election, bear
interest at the Default Rate.  In addition, for any installment (exclusive of
the payment due upon the Maturity Date) which is not paid within ten (10) days
after the due date thereof, a late charge as set forth in the Loan Agreement.

 

(b)           Each Borrower agrees that the obligation evidenced by this Note is
an exempt transaction under the Truth-in-Lending Act, 15 U.S.C. § 1601, et seq.

 

(c)           The parties hereto intend and believe that each provision in this
Note comports with all applicable local, state and federal laws and judicial
decisions;  however, if any provision or provisions, or if any portion of any
provision or provisions, in this Note is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Note to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Note shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of Borrower and
the holder or holders hereof under the remainder of this Note shall continue in
full force and effect.  All agreements herein are expressly limited so that in
no contingency or event whatsoever, whether by reason of acceleration of
maturity of the unpaid principal balance hereof, or otherwise, shall the amount
paid or agreed to be paid to the holders hereof for the use, forbearance or
detention of the money to be advanced hereunder exceed the highest lawful rate
permissible under applicable usury laws.  If, from any circumstances whatsoever,
the fulfillment of any provision hereof, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law which a court of competent jurisdiction may deem applicable
hereto, then, ipso facto, the obligation to be fulfilled shall be reduced to the
limit of such validity and if from any circumstance the holder hereof shall ever
receive as interest an amount which would exceed the highest lawful rate, such
amount which would be excessive interest shall be applied to the reduction of
the unpaid principal balance due hereunder and not to the payment of interest.

 

(d)           This Note and all provisions hereof shall be binding upon each
Borrower and all persons claiming under or through Borrowers, or any of them,
and shall inure to the benefit of Lender, together with its successors and
assigns, including each owner and holder from time to time of this Note.

 

2

--------------------------------------------------------------------------------


 

(e)           Time is of the essence as to all dates set forth herein.

 

(f)            Each Borrower agrees that its liability shall not be in any
manner affected by any indulgence, extension of time, renewal, waiver, or
modification granted or consented to by Lender; and such Borrower consents to
any indulgences and all extensions of time, renewals, waivers, or modifications
that may be granted by Lender with respect to the payment or other provisions of
this Note, and to any substitution, exchange or release of the Collateral, or
any part thereof, with or without substitution, and agrees to the addition or
release of any makers, endorsers, guarantors, or sureties, all whether primarily
or secondarily liable, without notice to such Borrower and without affecting its
liability hereunder.

 

(g)           Each Borrower hereby waives and renounces for itself, its
successors and assigns, all rights to the benefits of any statute of limitations
and any moratorium, reinstatement, marshalling, forbearance, valuation, stay,
extension, redemption, appraisement, or exemption and homestead laws now
provided, or which may hereafter be provided, by the laws of the United States
and of any state thereof against the enforcement and collection of the
obligations evidenced by this Note.

 

(h)           If this Note is placed in the hands of attorneys for collection or
is collected through any legal proceedings, Borrowers promise and agree to pay,
in addition to the principal, interest and other sums due and payable hereon,
all costs of collecting or attempting to collect this Note, including all
reasonable attorneys’ fees and disbursements.

 

(i)            All parties now or hereafter liable with respect to this Note,
whether Borrower, principal, surety, guarantor, endorsee or otherwise hereby
severally waive presentment for payment, demand, notice of nonpayment or
dishonor, protest and notice of protest.  No failure to accelerate the
indebtedness evidenced hereby, acceptance of a past due installment following
the expiration of any cure period provided by this Note, any Loan Document or
applicable law, or indulgences granted from time to time shall be construed
(i) as a novation of this Note or as a reinstatement of the indebtedness
evidenced hereby or as a waiver of such right of acceleration or of the right of
Lender thereafter to insist upon strict compliance with the terms of this Note,
or (ii) to prevent the exercise of such right of acceleration or any other right
granted hereunder or by the laws of the State.  Each Borrower hereby expressly
waives the benefit of any statute or rule of law or equity now provided, or
which may hereafter be provided, which would produce a result contrary to or in
conflict with the foregoing.

 

(j)            THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF OHIO AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

[Remainder of Page left Blank; Execution on Following Page]

 

3

--------------------------------------------------------------------------------


 

Each Borrower has executed and delivered this Note under seal as of the day and
year first set forth above.

 

 

BORROWERS:

 

 

 

WOODLAND HILLS HC PROPERTY HOLDINGS, LLC

 

NORTHRIDGE HC&R PROPERTY HOLDINGS, LLC

 

APH&R PROPERTY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Christopher F. Brogdon

(Seal)

 

 

Christopher F. Brogdon, as

 

 

Manager of each such entity

 

 

 

 

 

WOODLAND HILLS HC NURSING, LLC

 

NORTHRIDGE HC&R NURSING, LLC

 

APH&R NURSING, LLC

 

 

 

 

 

By:

/s/ Boyd P. Gentry

(Seal)

 

 

Boyd P. Gentry, as Manager of each such entity

 

Promissory Note Signature Page

 

--------------------------------------------------------------------------------
